Citation Nr: 1023913	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-38 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a right knee disorder.  

Entitlement to service connection for tinnitus.  

Entitlement to service connection for irritable bowel 
syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
from December 2005, May 2006 and February 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The Veteran participated in 
a Board hearing before the undersigned in April 2010.  A 
transcript is of record and has been reviewed.  

The Board notes that the Veteran perfected appeals of the 
issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD) and headaches in 
December 2007.  In a June 2009 rating decision, the RO 
granted service connection for GERD and migraine.  As these 
service connection claims have been granted in full, the 
Board will not discuss them further.  


FINDINGS OF FACT

1.  The Veteran's right knee disorder is related to service.  

2.  Resolving the benefit of the doubt in the Veteran's 
favor, the evidence shows that the Veteran's tinnitus was 
likely caused by in-service noise exposure.    

3.  The competent medical evidence of record does not contain 
a diagnosis of IBS.  




CONCLUSIONS OF LAW

1.  The Veteran's right knee disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The Veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  IBS was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

With regard to the issues of entitlement to service 
connection for a right knee disorder and tinnitus, the Board 
is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

With regard to the issue of entitlement to service connection 
for IBS, the RO originally provided VCAA notice to the 
Veteran in correspondence dated in November 2008.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  
   
In the November 2008 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) treatment records and provided a VA examination in 
January 2009.  In that regard, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is more than adequate, as 
it is predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The VA 
examiner considered all of the pertinent evidence of record 
and the statements of the Veteran and explained in detail the 
basis of his determination that the Veteran does not have a 
diagnosis of IBS.  Because the examiner found that the 
Veteran does not currently suffer from the claimed disorder, 
no opinion was provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion for the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal.  Accordingly, the 
Board finds that there is no identified, available, and 
pertinent evidence which is not currently part of the claims 
files.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claims and adjudication of 
this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

II. Service Connection

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Right Knee

The evidence establishes that the Veteran has a current right 
knee disorder.  During a November 2005 VA examination, the 
Veteran was diagnosed with chondromalacia patella of the 
right knee.  Upon VA examination in July 2007, the Veteran 
was diagnosed with patellofemoral syndrome.  Both VA 
examiners related the Veteran's right knee disorder to 
service.  The November 2005 examiner stated that 
chondromalacia patella is at least as likely as not secondary 
to an in-service injury.  The July 2007 examiner stated that, 
based on the Veteran's account and the available information, 
patellofemoral syndrome began in the military, and current 
symptoms are as likely as not the same syndrome that began in 
the military.  

In a December 2005 submission, the Veteran stated that he 
injured his right knee while on active duty.  He believes his 
problems started due to a combination of the trauma of a 
bicycle accident and the wear and tear associated with his 
military occupational specialty.  

Service treatment records confirm the Veteran's claim that he 
suffered a bicycle accident while on active duty.  Records 
show that the Veteran crashed his bicycle in September 2000.  
However, he did not complain of a right knee injury at that 
time or at any other time during active duty.  

Weighing against the Veteran's claim is the lack of evidence 
in service treatment records showing that he injured his 
right knee in the September 2000 bicycle accident.  However, 
the Veteran has consistently reported that knee problems 
began with his in-service accident, and post-service 
treatment records show continued complaints of knee pain 
beginning in August 2005, less than one year after 
separation.  See 38 C.F.R. §§ 3.303(b).  The lay evidence of 
record supports the Veteran's claim for service connection.  
Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates 
to service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  But lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
As such, the Board finds the lay statements of record 
probative and credible in describing the Veteran's right knee 
during and after service.  

Where there is limited evidence of a chronic condition during 
service, service connection may nevertheless be established 
where there is a showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  The Veteran's 
statements indicate a continuity of symptomatology of a right 
knee disorder during and after active service.  As such, the 
Board finds service connection for a right knee disorder 
warranted under 38 C.F.R. § 3.303(b).  





Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran received a VA examination in October 2005.  
During the examination, the Veteran reported that his primary 
duty in the military was as an aircraft crew chief.  He was 
exposed to significant noise levels while working on the 
flight line.  He stated that he did wear hearing protection.  
The VA examiner stated that the Veteran complained of 
tinnitus, and he believed the complaints to be credible.  He 
opined that it was less likely than not that the Veteran had 
military noise-induced tinnitus because his audiogram at that 
time did not suggest noise-induced hearing loss.  The 
examiner recommended a further examination to rule out active 
ear pathology as a cause of the Veteran's tinnitus 
complaints.  

A subsequent ear disease examination was conducted in 
November 2005.  The Veteran reported that tinnitus began 
during his active duty, although he did not report it at that 
time.  The examination did not reveal any abnormality, and 
the examiner opined that it is more likely than not that the 
tinnitus is not related to military service because he had 
normal hearing and used ear protection when exposed to noise.  
Further rationale was that the Veteran had noise exposure 
outside of service riding motorcycles without ear protection, 
and he did not complain of tinnitus in service.  

In his March 2006 notice of disagreement, the Veteran again 
stated that he began suffering from tinnitus during service.  
He also explained that he sometimes did not wear ear 
protection while working near aircraft.  Specifically, he 
often did not wear ear protection when B-1 aircraft took off 
because he did not know when this would occur.  He reported 
these aircraft were extremely loud, with four jet engines and 
full afterburners.  He stated that the noise produced was 
deafening.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of exposure to aircraft 
noise during service.  He feels that his acoustic trauma is 
well-established.  The Board notes that the Veteran's DD Form 
214 shows that his military occupational specialty was in 
aerospace maintenance.  As the Veteran indicated, his service 
treatment records do not show complaints of tinnitus.  
However, he filed his tinnitus claim in February 2005, 
shortly after separation.  

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  The 
Veteran's contentions that he has experienced ringing in his 
ears since service are both competent and credible evidence 
upon which the Board may rely in making its decision.  

The only evidence unfavorable to the claim for service 
connection in this case consists of the October and November 
2005 negative VA opinions.  Both of these opinions were 
premised heavily on the Veteran's admission that he wore 
hearing protection on the flight line.  However, the Veteran 
has asserted that he did not always wear ear protection 
during B-1 aircraft take off.  Also, the Board finds that 
noise exposure is consistent with his military occupational 
specialty in aircraft maintenance.  

The Board concludes that evidence for and against the claim 
for service connection for tinnitus is at least in 
approximate balance.  The Veteran's statements regarding the 
onset and continuation of tinnitus establishes continuity of 
symptomatology, linking tinnitus to service.  See 38 C.F.R. § 
3.303(b).  Accordingly, the Board will resolve the benefit of 
the doubt in favor of the Veteran and grant service 
connection for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303.

IBS

The Veteran seeks service connection for IBS.  In a February 
2009 submission, he asserted that he began to develop 
problems with his gastrointestinal system in service when he 
ate certain foods.  He stated that it began infrequently and 
has worsened throughout the years.  

Service treatment records show that the Veteran reported 
experiencing diarrhea during his deployment in Uzbekistan in 
2003.  However, there are no subsequent complaints of or 
treatment for symptoms of IBS, and service treatment records 
do not show a diagnosis of IBS.  

Post-service treatment records indicate that the Veteran 
complained of abdominal pain and related symptoms after 
eating spicy food in September 2008.  During a VA brain, 
spinal cord and gastrointestinal disease examination in July 
2007, the Veteran complained of IBS-related symptoms.  
Specifically, he reported periodic loose stools occurring 
about every two weeks.  Although the examiner found no bowel 
impairment, the report contained a diagnosis of mild IBS.  

The VA examiner in January 2009 considered the previous VA 
examination report.  After a thorough examination, he 
determined that the Veteran does not meet the criteria for 
irritable bowel syndrome and has no other identified 
gastrointestinal pathology.  He has dietary sensitivity in 
his intestinal system, but he does not have IBS or organic 
lower gastrointestinal disease utilizing currently available 
information.  Laboratory tests were ordered and reviewed, 
with no significant abnormalities noted.  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
evidence showed that the January 2009 VA examiner reviewed 
the Veteran's medical records and related documents, which 
enabled him to form an opinion on an independent basis.  The 
examiner also thoroughly examined the Veteran and compiled a 
detailed report before offering his opinion.  Accordingly, 
the Board finds his statements regarding the lack of an IBS 
diagnosis to be highly probative and persuasive.  On the 
other hand, the July 2007 examiner did not seem to conduct a 
thorough examination of the Veteran and based his diagnosis 
of mild IBS on the Veteran's assertions alone.  Since the 
July 2007 examiner based his diagnosis on undocumented 
assertions, the Board affords it no probative weight.  

Without a current diagnosis of IBS, service connection must 
be denied.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
The preponderance of the evidence is against the Veteran's 
claim, and the benefit of the doubt provision does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

CONTINUED ON NEXT PAGE










ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for IBS is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


